DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for continued examination (RCE) filed 3/16/22 has been entered and considered.  Claims 16-20 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al (US 2017/0200744 A1) in view of Rakshit et al (US 2009/0152589 A1).
Regarding claim 1, Giles et al discloses an integrated circuit (Figs. 1, 2C and 11), comprising: a source region (paragraph 0044); a drain region (paragraph 0044; a body at least partially between the source and drain regions; a layer including germanium (Figure 2C, reference 208) and over the body (Figure 2C, reference 204), wherein the body (Figure 2C, reference 204) has a width between two portions of the layer, wherein the layer has a thickness, and wherein the width is at most 4 times the thickness thereby invoking strain (paragraphs 0019-0022); and a gate structure (Figure 2C, reference 220) at least above the body (Figure 2C, reference 204), the gate structure including a gate electrode and a gate dielectric (paragraph 0021).
However, Giles et al does not disclose wherein the width is 4nm or less.
Rakshit et al discloses wherein the width is 4nm or less (paragraph 0013).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Giles et al with the teachings of Rakshit et al for the purpose of forming a body width of 4nm or less in 
Regarding claim 2, Giles et al discloses wherein the width is at most 2 times the thickness (paragraph 0022).
Regarding claim 3, Giles et al in view of Rakshit et al discloses wherein the width is 4 nm or less, and the thickness is 2 nm or less (paragraph 0013, Rakshit et al, a prima facie case of obviousness as stated above).
Regarding claim 4, Giles et al discloses wherein the body is a body of silicon (Figure 2C, reference 204) and the layer is a layer of germanium (Figure 2C, reference 208).
Regarding claim 5, Giles et al discloses wherein the body includes tensile strain (paragraph 0019).
Regarding claim 6, Giles et al discloses wherein the body is part of a fin (Figure 2C, reference 204).
Regarding claim 7, Giles et al discloses wherein the body includes a nanowire or nanoribbon (paragraph 0048).
Regarding claim 8, Giles et al discloses wherein the body is a body of silicon that is part of a fin, and wherein the fin is configured with a <110> orientation (Figure 2C, reference 204).
Regarding claim 9, Giles et al discloses wherein at least one of the source and drain regions comprise N+ doped semiconductor material (paragraph 0044).
Regarding claim 10, Giles et al discloses wherein the layer comprises silicon and germanium, with the germanium concentration between 10 atomic% to 90 atomic% germanium (Figure 2, reference 208).
Regarding claim 11, Giles et al discloses wherein the layer (Figure 2C, reference 208) is over at least part of two opposing sidewalls and at least part of top portion of the body (Figure 2C, reference 204).
Regarding claim 12, Giles et al discloses a computing system comprising the integrated circuit of claim 1 (Figure 12).
Regarding claim 13, Giles et al discloses an integrated circuit (Figure 2C), comprising: a body including silicon (Figure 2C, reference 204); a gate structure (Figure 2C, reference 220) adjacent to at least top and side walls of a portion of the body (Figure 2C, reference 204), the gate structure (Figure 2C, reference 220) including a gate electrode and a gate dielectric (paragraph 0021); a layer including germanium (Figure 2C, reference 208), the layer (Figure 2C, reference 208) between at least the top of the portion of the body (Figure 2C, reference 204) and the gate dielectric (paragraph 0021), the layer (Figure 2C, reference 208) having a thickness, wherein the body (Figure 2C, reference 204) has a horizontal width, and wherein a ratio of the width to the thickness is at most 4 thereby invoking strain (paragraphs 0019- 0022); 
However, Giles et al does not disclose wherein the width is 4nm or less.
Rakshit et al discloses wherein the width is 4nm or less (paragraph 0013).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Giles et al with the teachings of Rakshit et al for the purpose of forming a body width of 4nm or less in order to reduce the amount of compressive stress that is exerted on the channel region of a transistor.
Regarding claim 14, Giles et al discloses wherein the ratio of the width to the thickness is at least 2, and/or wherein a sum of the width and the thickness is at least 6 nm (paragraph 0022).
Regarding claim 15, Giles et al discloses wherein the ratio of the width to the thickness is at least 0.75 (paragraph 0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
March 18, 2022